               Case 2:19-mc-00198 Document 5 Filed 01/13/20 Page 1 of 1 Page ID #:12
  WHEN RECORDED MAIL TO:
  Richard O. Evanns, Esq.; SBN:277442
  Evanns Collection Law Firm
  3731 Wilshire Blvd., Suite 514
  Los Angeles, CA. 90010
  Tel: 213-292-6888
  Fax: 213-784-5439
  Email: enforcements@rocketmail.com
                                   UNITED STATES DISTRICT COURT
                                  CENTRAL DISTRICT OF CALIFORNIA

Home Products International-North America, Inc., a                           CASE NUMBER:
Delaware Corporation
                                       PLAINTIFF(S),    CV 2:19-mc-00198
                           v.

Michel Buchbut, an individual, et al                            ABSTRACT OF JUDGMENT/ORDER

                                   DEFENDANT(S).


I certify that in the above-entitled action and Court, Judgment/Order was entered on 12/11/2019
in favor of Home Products International-North America, Inc., a Delaware Corporation
whose address is 4501 W. 47th Street, Chicago, IL. 60632
and against Best Plastics, LLC
whose last known address is 1495 N. 8th Street, Suite 100, Colton, CA. 92324
for $ 136,681.80                 Principal, $ 0.00                 Interest, $ 0.00                          Costs,
and $ 0.00                      Attorney Fees.


ATTESTED this           13TH          day of January              , 2020.
Judgment debtor’s driver’s license no. and state;                           (last 4 digits)   Unknown.
Judgment debtor’s Social Security number;                                   (last 4 digits)   Unknown.
    No stay of enforcement ordered by Court
    Stay of enforcement ordered by Court, stay date ends



Judgment debtor’s attorney’s name and address and/or address at which summons was served:


Best Plastics, LLC
                                                                       CLERK, U.S. DISTRICT COURT
24105 South Frampton Avenue
Harbor City, CA. 90710                                     By
                                                                                   Deputy Clerk


NOTE: JUDGMENTS REGISTERED UNDER 28 U.S.C. §1963 BEAR THE RATE OF INTEREST OF THE DISTRICT OF ORIGIN
AND CALCULATED AS OF THE DATE OF ENTRY IN THAT DISTRICT.
G-18 (03/12)                              ABSTRACT OF JUDGMENT/ORDER                          American LegalNet, Inc.
                                                                                              www.FormsWorkFlow.com
